Title: To George Washington from Charles-Henri d’Arsac, chevalier de Ternay, 11 September 1780
From: Ternay, Charles-Henri d’Arsac, chevalier de
To: Washington, George


                        
                            Monsieur
                            ce 11 7bre rade de Niewport 
                        
                        jay reçu la lettre que votre excellençe ma fait lhonneur de mecrire du huit septembre je seray a hartford le
                            20 de ce mois avec Monsieur le comte de rochambeau votre voyage ainsi que le Nôtre est subordoné sans doutte aux mouvemens
                            qui pourront se faire a Newyorck comme le mien doit lestre a çeux de lescadre ennemie qui est mouillée actuellement sous
                            la pointe de lest de long island je desire bien vivement que rien ne contrarie une entrevüe qui pourra determiner les
                            operations de larrierre saison. je suis avec tout lattachement et le respect possible Monsieur votre tres humble et tres
                            obeissant serviteur 
                        
                            le chevalier du ternay
                        
                    